Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes Applicant’s amendments appear to overcome the art as applied. However, there is not enough time under the AFCP program to fully consider the proposed amendments. 
Take for example Liu et al (2017/0193957) fig. 2a input circuit (210), output control circuit (220) and output circuit (230). 

/GRANT SITTA/Primary Examiner, Art Unit 2694